       Case 1:20-cv-06517-MKV Document 5 Filed 01/06/21 Page 1 of 1
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 1/6/2021

 JENISA ANGELES, on behalf of herself and all others
 similarly situated,

                            Plaintiff,
                                                                       1:20-cv-06517-MKV
                         -against-
                                                                             ORDER
 BOBSWEEP USA,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       A review of Court records indicates that the Complaint in this action was filed on August

17, 2020 [ECF No. 1], and that no proof of service of the summons and Complaint has been filed.

Federal Rule of Civil Procedure 4(m) provides:

               If a defendant is not served within 90 days after the complaint is
               filed, the court – on motion or on its own after notice to the plaintiff
               – must dismiss the action without prejudice against that defendant
               or order that service be made within a specified time. But if the
               plaintiff shows good cause for the failure, the court must extend the
               time for service for an appropriate period.

       Plaintiff is directed to serve the summons and Complaint on Defendant on or before

February 5, 2021. If service has not been made on or before February 5, 2021, and if Plaintiff fails

to show cause, in writing, why service has not been made, the Complaint will be dismissed for

failure to prosecute, pursuant to Federal Rules of Civil Procedure 4 and 41.


SO ORDERED.

Dated: January 6, 2021
       New York, NY                                           _____________________________
                                                              MARY KAY VYSKOCIL
                                                               United States District Judge
